     Case 1:19-cv-00828-RJJ-PJG ECF No. 1 filed 10/10/19 PageID.1 Page 1 of 16



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                        ________________________________________

MAKAYLA READ​,​ ​an individual,                              Hon.
                                                             Case No.
Plaintiff,

v.

CONNECTIONS CONSULTANT SERVICES,
LLC, ​a Michigan Limited Liability Company,
and​ JACLYN YARED​, an individual,
jointly and severally,

Defendants.
______________________________/
AVANTI LAW GROUP, PLLC
Robert Anthony Alvarez (P66954)
Agustin Henriquez (P79589)
Attorneys for Plaintiff
600 28th St. SW
Wyoming, MI 49509
(616) 257-6807
ralvarez@avantilaw.com
ahenriquez@avantilaw.com
______________________________/

             PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

NOW COMES Plaintiff, by and through her attorneys at the Avanti Law Group, PLLC, and in

her Original Complaint states as follows:

1.      This is a civil action brought on behalf of Plaintiff to recover for Defendants’ willful and

        knowing violation of the Fair Labor Standards Act (FLSA), 29 U.S.C. §201 et seq​., the

        Michigan Workforce Opportunity Wage Act (“MWOWA”), M.C.L. ​§408.411 ​et seq​. and

        the Improved Workforce Opportunity Wage Act (“IWOWA”), M.C.L. ​§408.931 ​et seq​.​,

        as well as their breach of their employment contract with Plaintiff.



                                                                                                  1
     Case 1:19-cv-00828-RJJ-PJG ECF No. 1 filed 10/10/19 PageID.2 Page 2 of 16



2.      During the period of the parties’ employment relationship, Defendants failed to pay

        Plaintiff the minimum wage for all hours worked.

3.      During the period of the parties’ employment relationship, Defendants failed to pay

        Plaintiff overtime at the rate of one and one-half times her regular rate for hours worked

        in excess of forty (40) hours during a workweek.

4.      On more than one occasion during the parties’ employment relationship, Defendants

        failed to properly compensate Plaintiff in timely manner.

5.      Defendants terminated Plaintiff in violation of the parties’ Employment Contract.

6.      Defendants did not compensate Plaintiff’s hourly rate of $35 per billable hour for every

        hour as stipulated in the parties’ Employment Contract.

7.      Plaintiff seeks a declaration that her rights were violated, an award of unpaid minimum

        and overtime wages, an award of liquidated damages, damages as a result of the breach

        of contract, and an award of attorney’s fees and costs.

                                 JURISDICTION AND VENUE

8.      This Court has federal question jurisdiction over this action pursuant to 28 U.S.C. § 1331

        and Section 16(b) of the Fair Labor Standards Act ("FLSA"), 29 U.S.C. § 216(b).

9.      This Court has supplemental jurisdiction over the state law claims asserted herein

        pursuant to 28 U.S.C. § 1391.

10.     Supplemental jurisdiction is appropriate because Plaintiff’s state law claims share a

        common nucleus of operative fact with Plaintiff’s federal claim and the claims are most

        efficiently resolved together in one court.




                                                                                                2
  Case 1:19-cv-00828-RJJ-PJG ECF No. 1 filed 10/10/19 PageID.3 Page 3 of 16



11.   Employees of Defendant Connections Consultant Services, LLC (“CCS”) ​were either (1)

      engaged in commerce; or (2) engaged in the production of goods for commerce; or (3)

      employed in an enterprise engaged in commerce or in the production of goods.

12.   Plaintiff was engaged in commerce either through 1) work related to the actual movement

      of commerce; 2) work that regularly uses the channels of commerce; or 3) work related to

      the instrumentalities of commerce.

13.   Defendant CCS’s annual sales exceed $500,000.

14.   Defendant CCS employs more than two persons.

15.   Defendant Jaclyn Yared (“Yared”) employs more than two persons.

16.   Defendant CCS is and was at all times relevant incorporated in the State of Michigan and

      has its principal place of business located in Grand Rapids, Michigan, within the United

      States Judicial District of the Western District of Michigan.

17.   Venue is proper in this District pursuant to 28 U.S.C. § 1391 because the actions and

      omissions giving rise to the claims pled in this Complaint occurred in this District.

                                           PARTIES

18.   Plaintiff Makayla Read is an individual who at all times relevant to this complaint resided

      in the County of Kent, state of Michigan.

19.   Plaintiff worked for Defendants from approximately December 28, 2018, to April 17,

      2019.

20.   Plaintiff executed a consent to sue form, attached hereto as ​Exhibit A.​




                                                                                               3
  Case 1:19-cv-00828-RJJ-PJG ECF No. 1 filed 10/10/19 PageID.4 Page 4 of 16



21.   Defendant Connections Consultant Services, LLC, also known as Transitions

      Rehabilitation Services, is a Michigan limited liability company whose registered office

      is located at P.O. Box 1057, Ada, MI 49301. ​Exhibit B.

22.   Defendant CCS is a company that offers vocational and recreational rehabilitation

      services related to traumatic brain injuries.

23.   Defendant Jaclyn Yared (“Yared”) is an individual who at all times relevant to this

      complaint was the owner and resident agent of Defendant CCS.

24.   Defendant Yared at all relevant times to this complaint was Plaintiff’s direct supervisor.

25.   Defendant Yared at all relevant times to this complaint set Plaintiff’s schedule, directed

      Plaintiff’s activities at work, and was responsible for compensating Plaintiff.

26.   Defendants employed Plaintiff within the meaning of 29 U.S.C. § 203(g).

                                GENERAL ALLEGATIONS

27.   Plaintiff worked for Defendants from approximately December 29, 2018, to April 17,

      2019.

28.   Plaintiff was hired by Defendant Yared.

29.   Defendant Yared set Plaintiff’s rate of compensation.

30.   Defendant Yared directed Plaintiff’s work for Defendants.

31.   Plaitniff’s work was directed by Defendant Yared.

32.   Defendant Yared informed Plaintiff which clients she was to be responsible for and

      which services she was to provide to each client.

33.   Defendant Yared provided instruction to Plaintiff regarding how to complete tasks such

      as writing case notes, work-search logs, and progress reports.




                                                                                                   4
  Case 1:19-cv-00828-RJJ-PJG ECF No. 1 filed 10/10/19 PageID.5 Page 5 of 16



34.   Plaintiff and Defendants entered into an employment contract (“Contract”). ​Exhibit C,

      Contract.

35.   The Contract contained a clause stating that Plaintiff would be compensated in the

      amount of $35.00 per billable hour. In the event of termination, Plaintiff will be entitled

      to payment for billable hours prior to termination. ​Id.​ ¶ 3.

36.   The Contract contained a clause in which Defendants agreed to “reimburse Makayla

      Read for the following “out-of-pocket” expenses[,]” which included (1) travel expenses

      outside of car allowance; (2) meals not including alcoholic beverages when entertaining

      clients or case manager; (3) mail postage; (4) approved professional dues and expenses;

      (5) cost of job-related education successfully completed with a “C” grade or better; and

      (6) car allowance of $400 to be paid biweekly. ​Id.​ ¶ 4.

37.   The Contract contained a clause stating thatPlaintiff and Defendants are entitled to ten

      (10) days notice if either decides to terminate Plaintiff’s employment with Defendants.

      Id.​ ¶ 8

38.   Plaintiff worked as a Vocational Therapist for Defendants for the duration of her

      employment.

39.   Plaintiff was employed to provide vocational therapy, community, and work reintegration

      services.

40.   Plaintiff was to be compensated on a bimonthly basis.

41.   Plaintiff was to be reimbursed for “out-of-pocket” expenses on a bimonthly basis.

42.   Plaintiff was to be compensated a car allowance in the amount of $400.00 on a biweekly

      basis.




                                                                                               5
  Case 1:19-cv-00828-RJJ-PJG ECF No. 1 filed 10/10/19 PageID.6 Page 6 of 16



43.   Plaintiff’s hours varied per workweek.

44.   At times, Plaintiff’s compensation for hours worked, reimbursement for out of pocket

      expenses, and compensation for her car allowance, were split into multiple separate

      payments, paid over the course of multiple days.

45.   At times, Plaintiff was not compensated for hours worked in a timely manner.

46.   At times, Plaintiff was not reimbursed for out-of-pocket expenses in a timely manner.

47.   At times, Plaintiff was not compensated for her car allowance in a timely manner.

48.   At times, Plaintiff was not compensated at all for all hours worked per workweek.

49.   At times, Plaintiff was not reimbursed at all for all out-of-pocket expenses.

50.   At times, Plaintiff was not compensated at all for her car allowance.

51.   Plaintiff was not compensated at a rate no less than time and one half her regular hourly

      rate for hours worked over forty (40) in a workweek.

52.   During her employment, Plaintiff worked for all Defendants.

53.   Defendants did not compensate Plaintiff for all hours worked as required by the FLSA.

54.   Defendants did not compensate Plaintiff for all hours worked as required by the

      MWOWA.

55.   Defendants did not compensate Plaintiff for all hours worked as required by the

      IWOWA.

56.   Defendants did not compensate Plaintiff at a rate of one and one-half times her regular

      hourly rate for all hours worked over forty (40) hours per week as required by the FLSA.




                                                                                              6
  Case 1:19-cv-00828-RJJ-PJG ECF No. 1 filed 10/10/19 PageID.7 Page 7 of 16



57.   Defendants did not compensate Plaintiff at a rate of one and one-half times her regular

      hourly rate for all hours worked over forty (40) hours per week as required by the

      MWOWA.

58.   Defendants did not compensate Plaintiff at a rate of one and one-half times her regular

      hourly rate for all hours worked over forty (40) hours per week as required by the

      IWOWA.

                                 BREACH OF CONTRACT

59.   On December 29, 2018, Plaintiff entered into an Employment Contract (“Contract”) with

      Defendants. ​Exhibit C.​

60.   Paragraph 3 of the Contract states, in relevant part, “[a]s compensation for the services

      provided by Makayla Read under this Contract, Jaclyn Yared will pay Makayla an hourly

      rate of $35 per billable hour including travel. Upon termination of this Contract,

      payments under this paragraph shall cease; provided, however, that Makayla shall be

      entitled to payments for periods or partial periods that occurred prior to the date of

      termination and for which Makayla Read has not yet been paid…”

61.   Paragraph 4 of the Contract states, in relevant part, “Jaclyn Yared will reimburse

      Makayla Read for the following “out-of-pocket” expenses in accordance with Jaclyn

      Yared policies in effect from time to time: (1) travel expenses outside of car allowance

      (2) meals, excluding alcoholic beverages when with client or case manager (3) postage

      (4) approved professional dues and expenses (5) cost of job-related education

      successfully completed with a grade of “C” or better (6) car allowance. (schedule A)

      $400 bi weekly.”




                                                                                             7
  Case 1:19-cv-00828-RJJ-PJG ECF No. 1 filed 10/10/19 PageID.8 Page 8 of 16



62.   Paragraph 8 of the Contract states, in relevant part, “[t]his Contract may be terminated by

      Jaclyn Yared upon 10 days written notice, and by Makayla Read upon 10 days written

      notice.”

63.   Plaintiff was not compensated at the stipulated rate of $35.00 per billable hour at all times

      during her employment.

64.   Plaintiff was not reimbursed for the specified out-of-pocket expenses incurred during the

      course of her employment with Defendants that Defendants contractually agreed to

      reimburse.

65.   Defendants breached the Contract by not reimbursing Plaintiff for all out-of-pocket

      expenses stipulated in Paragraph 4 of the Contract for the duration of Plaintiff’s

      employment.

66.   Defendants breached the Contract by not compensating Plaintiff her stipulated rate of

      $35.00 per billable hour for the duration of her employment.

67.   Plaintiff was terminated on April 17, 2019.

68.   Plaintiff was terminated without the requisite 10 days written notice as stipulated in the

      Contract.

69.   Defendants breached the Contract by not providing 10 days written notice to Plaintiff

      before terminating her employment.

                         WILLFUL VIOLATIONS OF THE FLSA

70.   Defendants knowingly and willfully disregarded the provisions of the FLSA as evidenced

      by their failure to compensate Plaintiff at the mandated minimum wage rate for all hours




                                                                                                 8
  Case 1:19-cv-00828-RJJ-PJG ECF No. 1 filed 10/10/19 PageID.9 Page 9 of 16



       worked, when Defendants knew or should have known such was due and that

       non-payment of wages would financially injure Plaintiff.

71.    Defendants knowingly and willfully disregarded the provisions of the FLSA as evidenced

       by their failure to compensate Plaintiff at the statutory overtime rate of one and one-half

       times her regular rate for all hours worked in excess of forty (40) hours per week, when

       Defendants knew or should have known such was due and that non-payment of overtime

       wages would financially injure Plaintiff.

72.    Defendants are a sophisticated business and individual with the knowledge and expertise

       to know that the payment structure of Plaintiff was and is impermissible under the

       FLSA.

73.    Plaintiff requested proper payment for her minimum wages owed and was never properly

       compensated for such hours.

74.    Defendant Yared utilized Defendant CCS to subvert her obligations under state and

       federal law.

75.    The FLSA, 29 U.S.C. § 216(b), provides that as a remedy for a violation of the Act, an

       employee is entitled to her unpaid minimum and overtime wages plus an additional equal

       amount in liquidated damages, costs, and reasonable attorney’s fee.

                                COUNT I
      VIOLATION OF THE FAIR LABOR STANDARDS ACT, 29 U.S.C. §201 et seq.,
               FAILURE TO PAY STATUTORY MINIMUM WAGE

76.    Plaintiff hereby incorporates by reference all previous paragraphs as if fully stated herein.

77.    At all relevant times to this action, Defendants have been “employer[s]” within the

       meaning of the FLSA, 29 U.S.C. § 203.




                                                                                                  9
 Case 1:19-cv-00828-RJJ-PJG ECF No. 1 filed 10/10/19 PageID.10 Page 10 of 16



78.    At all relevant times to this action, Plaintiff was an “employee[s]” of Defendants as the

       term is defined under the FLSA.

79.    At all times relevant to this action, Defendants “suffered or permitted” Plaintiff to work

       and thus “employed” Plaintiff within the meaning of the FLSA, 29 U.S.C. §203(g).

80.    The FLSA requires an employer to pay employees the federally mandated minimum

       wage for all hours worked, 29 U.S.C. § 206-207.

81.    Defendants have failed to pay Plaintiff for all hours worked.

82.    As a result of the violation, Plaintiff is entitled to her unpaid outstanding and minimum

       wages plus an additional equal amount in liquidated statutory damages along with costs

       and reasonable attorney fees.

                               COUNT II
      VIOLATION OF THE FAIR LABOR STANDARDS ACT, 29 U.S.C. §201 et seq.,
                       FAILURE TO PAY OVERTIME

83.    Plaintiff hereby incorporates by reference all previous paragraphs as if fully stated herein.

84.    At all relevant times, Defendants have been “employer[s]” within the meaning of the

       FLSA, 29 U.S.C. § 203.

85.    At all relevant times, Plaintiff was an “employee[s]” of Defendants as the term is defined

       under the FLSA.

86.    At all times relevant to this action, Defendants “suffered or permitted” Plaintiff to work

       and thus “employed” Plaintiff within the meaning of the FLSA, 29 U.S.C. §203(g).

87.    The FLSA requires an employer to pay employees the federally mandated minimum

       wage as well as an overtime premium rate of one and one-half times their regular rate of

       pay for every hour worked in excess of forty (40) hours per workweek, 29 U.S.C. §206.




                                                                                                 10
 Case 1:19-cv-00828-RJJ-PJG ECF No. 1 filed 10/10/19 PageID.11 Page 11 of 16



88.   By failing to compensate Plaintiff at a rate not less than one and one-half times her

      regular rate of pay for work performed in excess of forty (40) hours in a workweek,

      Defendants violated the FLSA, 29 U.S.C. §§ 201, et seq., including 29 U.S.C. §

      206(a)(1), § 207(a)(1) and § 215(a).

89.   Plaintiff was not paid at the rate of one and one-half times her regular rate of pay for

      hours worked in excess of forty (40) hours in a workweek.

90.   Defendants’ violations of the FLSA were knowing and willful.

91.   The FLSA, 29 U.S.C. §216(b), provides that as a remedy for a violation of the FLSA an

      employee is entitled to her unpaid overtime wages plus an additional equal amount in

      liquidated damages, costs, and reasonable attorney’s fee.

92.   As a result of Defendants’ violation, Plaintiff is entitled to her unpaid overtime wages

      plus an additional equal amount in liquidated statutory damages along with costs and

      reasonable attorney fees.

                                    COUNT III
VIOLATION OF MICHIGAN’S WORKFORCE OPPORTUNITY WAGE ACT, M.C.L. §
408.411 et seq., ​AND IMPROVED WORKFORCE OPPORTUNITY WAGE ACT, ​M.C.L.
                                  §408.931 ​et seq.,
                         FAILURE TO PAY MINIMUM WAGE

93.   Plaintiff hereby incorporates by reference all previous paragraphs as if fully stated herein.

94.   The Michigan’s Workforce Opportunity Wage Act (“MWOWA”), makes it unlawful for

      an employer to pay an employee less than what is prescribed in the statute. M.C.L. §

      408.411, et seq.




                                                                                                11
 Case 1:19-cv-00828-RJJ-PJG ECF No. 1 filed 10/10/19 PageID.12 Page 12 of 16



95.    The Improved Workforce Opportunity Wage Act (“IWOWA”), makes it unlawful for an

       employer to pay an employee less than what is prescribed in the statute. M.C.L. §

       408.931, et seq.

96.    At all relevant times, Defendants have been “employer[s]” within the meaning of the

       MWOWA, M.C.L. § 408.411, et seq.

97.    At all relevant times, Defendants have been “employer[s]” within the meaning of the

       IWOWA, M.C.L. § 408.931, et seq.

98.    At all relevant times, Plaintiff was an “employee” within the meaning of the MWOWA,

       M.C.L. § 408.411, et seq.

99.    At all relevant times, Plaintiff was an “employee” within the meaning of the IWOWA,

       M.C.L. § 408.931, et seq.

100.   The MWOWA requires an employer to pay employees the state mandated minimum

       wage for every hour worked in a work week. M.C.L. § 408.414.

101.   The IWOWA requires an employer to pay employees the state mandated minimum wage

       for every hour worked in a work week. M.C.L. § 408.931

102.   By failing to compensate Plaintiff at the state mandated minimum wage for hours

       worked, Defendants have violated the MWOWA, M.C.L. § 408.411, et seq.

103.   By failing to compensate Plaintiff at the state mandated minimum wage for hours

       worked, Defendants have violated the IWOWA, M.C.L. § 408.931, et seq.

104.   As a result of Defendants’ violations, Plaintiff is entitled to her unpaid outstanding and

       minimum wages plus an additional equal amount in liquidated statutory damages along

       with costs and reasonable attorney fees.

                                          COUNT IV


                                                                                              12
 Case 1:19-cv-00828-RJJ-PJG ECF No. 1 filed 10/10/19 PageID.13 Page 13 of 16



                                  BREACH OF CONTRACT

105.   Plaintiff hereby incorporates by reference all previous paragraphs as if fully stated herein.

106.   Defendants and Plaintiff were both of sound mind and competent to enter into a contract.

107.   The parties entered into an agreement whereby Plaintiff would be guaranteed an hourly

       rate of $35.00 per billable hour for all hours worked for Defendants.

108.   The parties entered into an agreement whereby Plaintiff would be reimbursed for

       out-of-pocket expenses.

109.   The parties entered into an agreement whereby Plaintiff would be compensated a

       biweekly car allowance.

110.   Termination did not sever the agreement to be paid for outstanding billable hours worked

       while Plaintiff was employed by Defendants.

111.   Per the agreement, Plaintiff was guaranteed a 10 day notice prior to termination.

112.   Defendants breached Paragraph 3 of the Contract when they failed to properly

       compensate Plaintiff’s billable hourly rate of $35.00 for all hours worked prior to

       termination.

113.   Defendants breached Paragraph 4 of the Contract when they failed to properly reimburse

       Plaintiff for incurred out-of-pocket expenses as stipulated in Paragraph 4.

114.   Defendants breached Paragraph 4 of the Contract when they failed to properly

       compensate Plaintiffs biweekly car allowance.

115.   Defendant breached Paragraph 8 of the Contract by terminating Plaintiff without the

       requisite 10 day notice.




                                                                                                 13
 Case 1:19-cv-00828-RJJ-PJG ECF No. 1 filed 10/10/19 PageID.14 Page 14 of 16



116.   As a result of Defendant’s breaches, Plaintiff sustained damages in the form of lost wages

       and loss of benefits.

117.   Plaintiff at all times upheld her duties under the Agreement.

118.   Plaintiff is entitled to actual and foreseeable damages as a result of Defendant’s breaches.

                                    PRAYER FOR RELIEF

       WHEREFORE​, Plaintiff requests the following relief:

A.     The actions of the Defendants complained of herein be adjudicated, decreed, and declared

       a breach of their obligations under the FLSA;

B.     The actions of the Defendants complained of herein be adjudicated, decreed, and declared

       a breach of their obligations under the MWOWA and IWOWA;

C.     Defendants be ordered to pay Plaintiff her unpaid wages together with an equal amount in

       liquidated damages;

D.     Defendants be ordered to pay Plaintiff’s costs and reasonable attorney fees pursuant to

       the FLSA;

E.     Defendants be ordered to pay Plaintiff’s costs and reasonable attorney fees pursuant to

       the MWOWA and IWOWA;

F.     Defendants be ordered to pay all other incidental and consequential damages which are a

       result of Defendant’s breach of contract; and

G.     The Court grants such other and further relief as the Court may deem just or equitable.


Dated: October 10, 2019                      Respectfully Submitted,

                                             /s/ Robert Anthony Alvarez​              .
                                             Robert Anthony Alvarez (P66954)
                                             Attorney for Plaintiff
                                             Avanti Law Group. PLLC


                                                                                                 14
 Case 1:19-cv-00828-RJJ-PJG ECF No. 1 filed 10/10/19 PageID.15 Page 15 of 16




                             REQUEST FOR TRIAL BY JURY

       NOW COMES Plaintiff, by and through her attorney, and hereby requests a trial by jury

pursuant to Rule 38 of the Federal Rules of Civil Procedure.



Respectfully Submitted,
                                                    /s/ Robert Anthony Alvarez​        .
                                                    Robert Anthony Alvarez (P66954)
                                                    Attorney for Plaintiff
                                                    Avanti Law Group. PLLC
                                                    600 28th Street SW
                                                    Wyoming, MI 49509
                                                    (616) 257-6807
                                                    ralvarez@avantilaw.com




                                                                                           15
Case 1:19-cv-00828-RJJ-PJG ECF No. 1 filed 10/10/19 PageID.16 Page 16 of 16
